Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bausewein (DE19833454) with citations made to attached machine translations.
Regarding claim 1, Bausewein discloses a method of monitoring a heating arrangement ([0002] heating element), the method comprising: applying a first polarity voltage to a heater of the heating arrangement ([0013] voltage pulse during time duration t1 in one direction); detecting a first polarity heating leakage current ([0025]  the amount of charge flowed Q1 = (Im1 × t1) indicate the amount of leakage current flowing in one direction); applying a second polarity voltage to the heating arrangement ([0013] voltage pulse during time duration t2 in opposite direction of the voltage pulse during time duration t1); detecting a second polarity heating leakage current ([0025]  the amount of charge flowed  Q2 = (Im2 × t2) indicate the amount of leakage current flowing in the opposite direction); and determining health of the heating arrangement via the first polarity heating leakage current and the second polarity heating leakage current ([0025] comparing Q1 and Q2, if they are of relatively similar sizes, the sensor is ideal with no excess leakage current that could produce polarization defects, indicating a health of the heating arrangement).
Regarding claim 2, Bausewein discloses the method of claim 1, further comprising: generating, via a polarity control circuit, a heater voltage polarity signal based on the first polarity heating leakage current and the second polarity heating leakage current; and applying to the heater, via a polarity selection circuit and based on the heater voltage polarity signal, either the first polarity heater voltage or the second polarity heater voltage, thereby increasing useful life of the heating arrangement ([0032] difference signal ΔQ goes to the potential controller 55 to set the ratio t1 to t2 of the pulse lengths of the heating pulses of pulse width modulation, which are directed in opposite directions, applying either first or second voltages based on the first and second leakage currents).
Regarding claim 3, Bausewein discloses the method of claim 2, further comprising: measuring, via a leakage measurement circuit, the first polarity heating leakage current or the second polarity heating leakage current ([0025]  the amount of charge flowed Q1 = (Im1 × t1) and Q2 = (Im2 × t2)  indicate the amount of leakage current flowing in one direction and in the opposite direction); storing, via a processor, the first polarity heating leakage current or the second polarity heating leakage current ([0028] controller receives the leakage currents Q1 and Q2); retrieving, via the processor, a last measured value of the first polarity heating leakage current ([0028] controller, using Q2 to minimize the difference between leakage currents); retrieving, via the processor, a last measured value of the second polarity heating leakage current ([0028] controller, using Q2 to minimize the difference between leakage currents); and comparing, via the processor, the last measured value of the first polarity heating leakage current with the last measured value of the second polarity heating leakage current to determine the heater ([0025] comparing Q1 and Q2, if they are of relatively similar sizes, the sensor is ideal woith no excess leakage current that could produce polarization defects, indicating a health of the heating arrangement).
Regarding claim 10, Bausewein discloses a heating arrangement monitoring system comprising: a leakage current measurement circuit configured to measure a heating leakage current ([0028] controller [0025] comparing Q1 and Q2), wherein the heating leakage current is either: a first polarity heating leakage current as a result of applying a first polarity voltage to the heating arrangement ([0025]  the amount of charge flowed Q1 = (Im1 × t1) indicate the amount of leakage current flowing in one direction); or a second polarity heating leakage current as a result of applying a second polarity voltage to the heating arrangement ([0025]  the amount of charge flowed  Q2 = (Im2 × t2) indicate the amount of leakage current flowing in the opposite direction); and a processor, configured to determine a health of the heating arrangement based on one or more measured values of the first polarity heating leakage current and the second polarity heating leakage current ([0028] controller [0025] comparing Q1 and Q2, if they are of relatively similar sizes, the sensor is ideal with no excess leakage current that could produce polarization defects, indicating a health of the heating arrangement).
Regarding claim 11, Bausewein discloses the system of claim 10, further comprising: a polarity selection circuit configured to apply a heater voltage to the heating arrangement using either a first polarity or a second polarity ([0032] applying either first or second voltages); and a polarity control circuit configured to receive a polarity command signal and to direct the polarity selection circuit to apply a selected heater voltage polarity that is either the first polarity or the second polarity[0032] difference signal ΔQ goes to the potential controller 55 to set the ratio t1 to t2 of the pulse lengths of the heating pulses of pulse width modulation, which are directed in opposite directions, applying either first or second voltages based on the first and second leakage currents); and wherein the processor is configured to: calculate the first polarity heating leakage current ([0025]  the amount of charge flowed Q1 = (Im1 × t1) indicate the amount of leakage current flowing in one direction); calculate the second polarity heating leakage current ([0025]  the amount of charge flowed  Q2 = (Im2 × t2) indicate the amount of leakage current flowing in the opposite direction); and generate the polarity command signal based on the calculated values of the first polarity heating leakage current and the second polarity heating leakage current ([0032] difference signal ΔQ based on the first and second leakage currents).
Regarding claim 16, Bausewein discloses the system of claim 10, wherein the processor is configured to calculate a heating arrangement insulation fault location based on a comparison of the first polarity heating leakage current and the second polarity heating leakage current ([0025] comparing Q1 and Q2, indicating a health of the heating arrangement and faults).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bausewein (DE19833454) as applied to claims 1 and 10 above, and further in view of Knoeppel (US7256372).
Regarding claims 7 and 12, Bausewein teaches the method of claim 2 and the system of claim 11,, wherein generating the heater voltage polarity signal comprises and wherein the processor is further configured to optimize a useful life of the heating arrangement by generating the polarity command signal based on the first polarity heating leakage current and the second polarity heating leakage current by: setting the polarity command signal to the first polarity ([0032] ratio determination of voltage pulse lengths t1 and t2, adjusting the pulse length of the first polarity voltage based on leakage currents) and setting the polarity command signal to the second polarity ([0032] ratio determination of voltage pulse lengths t1 and t2, adjusting the pulse length of the first polarity voltage based on leakage currents) but is silent on if the second polarity heating leakage current exceeds a threshold value of heating leakage current; and if the first polarity heating leakage current exceeds the threshold value of heating leakage current.
However, Knoeppel teaches if the second polarity heating leakage current exceeds a threshold value of heating leakage current; and if the first polarity heating leakage current exceeds the threshold value of heating leakage current (Col. 5 lines 35-40 threshold of leakage current).
Bausewein and Knoeppel are considered to be analogous to the claimed invention because they are in the same field of heating arrangements. It would have been obvious to have modified Bausewein to incorporate the teachings of Knoeppel to have the condition of the first or second leakage currents being over a threshold in order to be able to use leakage currents to detect degradation to the element prior to failure (Knoeppel Col. 1 lines 20-30).
Regarding claim 17, Bausewein teaches the system of claim 10 but is silent on wherein the processor is a prediction processor configured to produce a health signal representative of a health of the heating arrangement.
However, Knoeppel teaches wherein the processor is a prediction processor configured to produce a health signal representative of a health of the heating arrangement (Col. 5 lines 32-38 microcontroller 205 can issue an alarm when the measured leakage current is greater than a thresh old indicating the heating element 140 has a degrading sheath 160).
It would have been obvious to have modified Bausewein to incorporate the teachings of Knoeppel to have a health signal regarding the heating arrangement in order to detect degradation to the element prior to failure (Knoeppel Col. 1 lines 20-30).
Regarding claim 18, Bausewein and Knoeppel teach the system of claim 17 but Bausewein is silent on  wherein the prediction processor is further configured to provide one or more heating arrangement health notifications, each of the one or more heating arrangement health notifications selected from the list consisting of: first polarity heating leakage current, second polarity heating leakage current, first polarity heating arrangement operational hours, second polarity heating arrangement operational hours, total heating arrangement operational hours, remaining first polarity useful heating arrangement life, remaining second polarity useful heating arrangement life, and remaining total useful heating arrangement life.
However, Knoeppel teaches further comprising providing, via the processor, one or more heater health notifications (Col. 5 lines 10-15 control circuit 200 of the invention recognizes the changing of the resistance 215 of the leakage path, and issues an alarm when the leakage current increases to a predetermined level), each of the one or more heater health notifications selected from the list consisting of: first polarity heating leakage current, second polarity heating leakage current, first polarity heating arrangement operational hours, second polarity heating arrangement operational hours, total heating arrangement operational hours, remaining first polarity useful heating arrangement life, remaining second polarity useful heating arrangement life, and remaining total useful heating arrangement life (Col. 5 lines 10-15 alarm consisting leakage current).
It would have been obvious to have modified Bausewein to incorporate the teachings of Knoeppel to have a heater health notification in order to detect degradation to the element prior to failure (Knoeppel Col. 1 lines 20-30).

Claims 6, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bausewein (DE19833454) as applied to claims 1 and 10 above, and further in view of Fok (US11060992).
Regarding claim 6, Bausewein teaches  The method of claim 2, further comprising: calculating, via a processor, the first polarity heating leakage current ([0025]  the amount of charge flowed Q1 = (Im1 × t1) indicate the amount of leakage current flowing in one direction); calculating, via the processor, the second polarity heating leakage current ([0025]  the amount of charge flowed  Q2 = (Im2 × t2) indicate the amount of leakage current flowing in the opposite direction); but is silent on  calculating, via the processor, a remaining first polarity useful life of the heating arrangement using the first polarity heating leakage current; and calculating, via the processor, a remaining second polarity useful life of the heating arrangement using the second polarity heating leakage current.
However, Fok teaches calculating, via the processor, a remaining first polarity useful life of the heating arrangement using the first polarity heating leakage current; (Col. 10 lines 55-60 step 168, based on leakage current, determine the half-life of a resistive element which then determines the remaining useful life of a resistive element, capable of applying process to the first leakage current) and calculating, via the processor, a remaining second polarity useful life of the heating arrangement using the second polarity heating leakage current (Col. 10 lines 55-60 step 168, based on leakage current, determine the half-life of a resistive element which then determines the remaining useful life of a resistive element, capable of applying process to the second leakage current).
Bausewein and Fok are considered to be analogous to the claimed invention because they are in the same field of heating arrangements. It would have been obvious to have modified Bausewein to incorporate the teachings of Fok to calculate the remaining useful life from first and second leakage currentrs in order to use the predicted remaining useful life of the heating element to better predict maintenance needs of the probe itself (Fok Col. 1 lines 20-25).
Regarding claim 8, Bausewein and Fok teach the method of claim 6 and Bausewein teaches further comprising balancing, via the processor, a heating arrangement operational time using the first polarity heater voltage with the heating arrangement operational time using the second polarity heater voltage, thereby extending the useful life of the heating arrangement ([0032] ratio determination of voltage pulse lengths t1 and t2, to minimize leakage currents)
Regarding claim 14, Bausewein teaches the system of claim 10 but is silent on wherein the processor is configured to predict a failure of the heating arrangement based on the measured first polarity heating leakage current, or the measured second polarity heating leakage current, or both.
However, Fok teaches wherein the processor is configured to predict a failure of the heating arrangement based on the measured first polarity heating leakage current, or the measured second polarity heating leakage current, or both (Col. 5 lines 55-60 failure of probe 12 a may be predicted such that a remaining useful life of heating element 14 Col. 10 lines 55-60 based on leakage current, remaining useful life of the resistive element is determined).
It would have been obvious to have modified Bausewein to incorporate the teachings of Fok to have failure predicted by the leakage current in order to use the predicted remaining useful life of the heating element to better predict maintenance needs of the probe itself (Fok Col. 1 lines 20-25).
Regarding claim 15, Bausewein teaches the system of claim 10 but is silent on wherein the processor is configured to: calculate a remaining first polarity useful life of the heating arrangement using the first polarity heating leakage current; and calculate a remaining second polarity useful life of the heating arrangement using the second polarity heating leakage current.
Fok teaches wherein the processor is configured to: calculate a remaining first polarity useful life of the heating arrangement using the first polarity heating leakage current (Col. 10 lines 55-60 step 168, based on leakage current, determine the half-life of a resistive element which then determines the remaining useful life of a resistive element, capable of applying process to the first leakage current); and calculate a remaining second polarity useful life of the heating arrangement using the second polarity heating leakage current (Col. 10 lines 55-60 step 168, based on leakage current, determine the half-life of a resistive element which then determines the remaining useful life of a resistive element, capable of applying process to the second leakage current).
It would have been obvious to have modified Bausewein to incorporate the teachings of Fok to calculate remaining use life based on a first or second leakage current in order to use the predicted remaining useful life of the heating element to better predict maintenance needs of the probe itself (Fok Col. 1 lines 20-25).

Claims 4, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bausewein (DE19833454) as applied to claims 1 and 10 above, and further in view of Knoeppel (US7256372) and Machida (JPH0720577) with citations made to attached machine translations.
Regarding claim 4 and 13, Bausewein teaches the method of claim 3 and the system of claim 10, but is silent on wherein: the heater of the heating arrangement comprises: a resistive heating element; electrical insulation surrounding the resistive heating element; and a metallic sheath surrounding the electrical insulation; an inlet current flows into the resistive heating element; an outlet current flows out of the resistive heating element; the heating leakage current flows from the resistive heating element to the metallic sheath; and the inlet current is equal to the sum of the outlet current and the heating leakage current.
However, Knoeppel teaches the heater of the heating arrangement comprises: a resistive heating element (Col. 3 lines 35-40 heating element 140 includes an internal high resistance heating element wire 150); electrical insulation surrounding the resistive heating element (Col. 3 lines 35-40 surrounded by a suitable insulating material 155); and a metallic sheath surrounding the electrical insulation (Col. 3 lines 35-40  a metal jacket (or sheath) 160 enclosing the insulating material); an inlet current flows into the resistive heating element (Col. 4 lines 18-24 thermostat switch 210 allows a current through the heating element 140 when the switch 210 is closed); an outlet current flows out of the resistive heating element (Col. 4 lines 12-18 the second leg 203 connects the power source 201 to a second point 207 of the heating element 140); the heating leakage current flows from the resistive heating element to the metallic sheath (Col. 4 lines 40-45 variable leakage current can flow from the element wire 150 to the sheath 160).
It would have been obvious to have modified Bausewein to incorporate the teachings of Knoeppel to have a resistive heater with an insulator, metallic sheath, and input and output currents in order to provide a electric-resistance heating element as known to have sheaths and insulators, that is capable of detecting degradation to the element prior to failure specifically relating to a damaged sheath (Knoeppel Col. 1 lines 20-30).
Machida teaches the inlet current is equal to the sum of the outlet current and the heating leakage current ([0007] subtraction circuit subtracts the second voltage converted by the second current / voltage conversion circuit from the first voltage converted by the first current / voltage conversion circuit to get leakage current).
Bausewein, Knoeppel, and Machida are considered to be analogous to the claimed invention because they are in the same field of heating arrangements. It would have been obvious to have modified Bausewein and Knoeppel to incorporate the teachings of Machida to have the inlet current be the outlet and leakage currents in order to provide a leakage current measuring device which improves operability and has extremely high measurement accuracy with a simple circuit configuration (Machida [0004]).
Regarding claim 5, Bausewein, Knoeppel, and Machida teach the method of claim 4, but Bausewein and Knoeppel are silent on further comprising determining, via the leakage current measurement circuit, the heating leakage current by measuring a difference between the inlet current and the outlet current.
However, Machida teaches further comprising determining, via the leakage current measurement circuit ([0007] subtraction circuit), the heating leakage current by measuring a difference between the inlet current and the outlet current ([0007] subtraction circuit subtracts the second voltage converted by the second current / voltage conversion circuit from the first voltage converted by the first current / voltage conversion circuit to get leakage current).
It would have been obvious to have modified Bausewein and Knoeppel to incorporate the teachings of Machida to a circuit to measure the difference between inlet and outlet current in order to provide a leakage current measuring device which improves operability and has extremely high measurement accuracy with a simple circuit configuration (Machida [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bausewein (DE19833454) as applied to claim 1 above, and further in view of Knoeppel (US7256372) and Fok (US11060992).
Regarding claim 9, Bausewein and Fok teach the method of claim 6 but are silent on further comprising providing, via the processor, one or more heater health notifications, each of the one or more heater health notifications selected from the list consisting of: first polarity heating leakage current, second polarity heating leakage current, first polarity heating arrangement operational hours, second polarity heating arrangement operational hours, total heating arrangement operational hours, remaining first polarity useful heating arrangement life, remaining second polarity useful heating arrangement life, and remaining total useful heating arrangement life.
However, Knoeppel teaches further comprising providing, via the processor, one or more heater health notifications (Col. 5 lines 10-15 control circuit 200 of the invention recognizes the changing of the resistance 215 of the leakage path, and issues an alarm when the leakage current increases to a predetermined level), each of the one or more heater health notifications selected from the list consisting of: first polarity heating leakage current, second polarity heating leakage current, first polarity heating arrangement operational hours, second polarity heating arrangement operational hours, total heating arrangement operational hours, remaining first polarity useful heating arrangement life, remaining second polarity useful heating arrangement life, and remaining total useful heating arrangement life (Col. 5 lines 10-15 alarm consisting leakage current).
It would have been obvious to have modified Bausewein and Fok to incorporate the teachings of Knoeppel to have a heater health notification in order to detect degradation to the element prior to failure (Knoeppel Col. 1 lines 20-30).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bausewein (DE19833454) and Knoeppel (US7256372) as applied to claim 18 above, and further in view of Arensmeier (US9638436).
Regarding claim 19, Bausewein and Knoeppel teach the system of claim 18, but are silent on wherein the prediction processor is further configured to provide a history of the one or more heating arrangement health notifications.
However, Arensmeier teaches wherein the prediction processor is further configured to provide a history of the one or more heating arrangement health notifications (Col. 29 lines 30-35 history of repairs 1304, relating to the projected life of the system and health of the system).
Bausewein, Knoeppel, and Arensmeier are considered to be analogous to the claimed invention because they are in the same field of heating arrangements. It would have been obvious to have modified Bausewein and Knoeppel to incorporate the teachings of Arensmeier to have a history of health notifications in order to provide a detailed list of the health of the system (Arensmeier Col. 29 lines 30-35).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bausewein (DE19833454), Knoeppel (US7256372), and Machida (JPH0720577) as applied to claim 13 above, and further in view of Fok (US11060992).
Regarding claim 20, Bausewein, Knoeppel, and Machida teach the system of claim 13 but are silent on wherein: the heater is disposed on an aircraft component; the aircraft component is disposed on an external portion of an aircraft; and the heater is configured to control ice formation on the aircraft component.
However, Fok teaches the heater is disposed on an aircraft component (Col. 2 lines 45-50 aircraft 10 that includes a plurality of probes 12 a-12 n.); the aircraft component is disposed on an external portion of an aircraft (Fig. 1 probes 12 a-12 n shown on external portion); and the heater is configured to control ice formation on the aircraft component (Col. 1 lines 15-20 heaters are implemented within the probe to prevent the formation of ice that may impact proper functionality of the probe).
It would have been obvious to have modified Bausewein, Knoeppel, and Machida to incorporate the teachings of Fok to have the heater on the external portion of an aircraft in order to determine conditions of an aircraft such as airspeed, Mach number, and flight direction and to also prevent the formation of ice that may impact proper functionality of the probe (Fok Col. 1 lines 10-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/8/2022

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761